Citation Nr: 1526956	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  10-38 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for status-post thoracolumbar spine posterior surgical fusion and residual degenerative disc disease, spondylosis and disc bulge (back disability).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The Veteran served on active duty from June 1999 to June 2003, July 2005 to November 2005, and June 2006 to June 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

A Travel Board hearing was held at the Waco RO in August 2011 before the Board.

In March 2014 and September 2014, the Board remanded the matter for additional development.  The case has been returned to the Board for further appellate review. 

In January 2015, the Veteran filed a claim for an entitlement to automobile and adaptive equipment.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over it.  As such, the claim is REFERRED to the AOJ for appropriate action.  


FINDING OF FACT

Since the grant of service connection, the Veteran's back disability has been manifested by pain; forward flexion limited to no less than 40 degrees, even when considering functional impairment; without ankylosis; incapacitating episodes due to intervertebral disc syndrome (IVDS) lasting at least 4 weeks; or, neurological involvement of the lower extremities.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for service-connected back disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DCs) 5237-5243 (2014). 
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The appeal arises from the Veteran's disagreement with the 20 percent evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's claim was remanded to obtain additional treatment records in March 2014 and September 2014.  The Veteran's updated VA treatment records were obtained and associated with the file. 

The Veteran's most recent VA examination was conducted in December 2010.  In March 2014 and September 2014, the Board remanded the claim to schedule the Veteran for a new VA examination.  Most recently, in December 2014, the Veteran was scheduled for a VA examination pursuant to the remand.  The Veteran failed to appear for his scheduled examination in December 2014.  The Veteran did not contact VA to provide good cause for his failure to appear for the VA examination.  In January 2015, the RO contacted the Veteran to determine his reason for failing to report for the VA examination.  The Veteran stated on his voice messaging system that he was not taking any calls.  

The Veteran was apprised of the determination that he failed to report for the December 2014 examination in a supplemental statement of the case dated in February 2015.

"The duty to assist is not always a one-way street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In failing to report to the scheduled examination, VA's attempt at assistance has been frustrated.  The claim shall be rated on the evidence of record.  See 38 C.F.R. § 3.655 (2014); see also Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating).  Thus, VA's duty to assist has been met for this claim.

Based on the above, the Board finds that there has been substantial compliance with its March 2014 and September 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (although under Stegall VA is required to comply with remand orders, substantial compliance, not absolute compliance, is required).

II.  Legal Criteria and Analysis

The Veteran asserts his back disability is more severe than currently rated.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where, as here, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of a staged rating are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

Pursuant to 38 C.F.R. § 4.71a, DC 5237, disabilities pertaining to the spine will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides for a 100 percent evaluation for unfavorable ankylosis of the entire spine; a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; and a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.  

Additionally, Note (1) provides: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

As service connection is in effect for degenerative disc disease, the disability may also be evaluated under DC 5243 for evaluating IVDS.  In addition to the General Rating Formula, the Formula for Rating IVDS Based on Incapacitating Episodes provides for a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).

The Veteran has been assigned an initial 20 percent rating for status post thoracolumbar spine posterior surgical fusion and residual degenerative disc disease, spondylosis, and disc bulging (back disability).  

A September 2009 VA treatment record reflects normal range of motion of the musculoskeletal system.  No back tenderness was noted and neurologic examination showed intact motor and sensory function.  

A November 2009 VA treatment record reflects the Veteran's complaints of ongoing low back pain.  It was noted that he worked as a cable operator involving much climbing and bending.  He denied any radiation, numbness, or weakness of the lower extremities and denied bowel or bladder symptoms.  Straight leg raise was negative and strength was 5/5 in all extremities.  

A December 2009 VA treatment record reflects no trunk list, as well as normal lordosis, sitting posture, and gait.  Forward flexion was normal but with pain, and rising from flexion was noted to be painless.  The assessments were chronic thoracolumbar axial back pain with secondary intermittent right knee and hip pain; left lateral hip pain; status post lower thoracic to L2 instrumented fusion with rods and pedicle screws; rule out affective components and learned behavioral patterns superimposed on chronic pain.  

A February 2010 Traumatic Brain Injury (TBI) examination report notes the Veteran did not go out shopping when he had a flare up of back pain.  A March 2010 physical therapy record notes some radicular involvement down the right leg.  

An April 2010 VA treatment record notes examination remain unchanged and was fairly normal.  No focal weakness or numbness was noted.  

The December 2010 VA spine examination report notes the Veteran stated he had had to stay in bed about 6 times over the last year for about one day due to severe back and right leg pain.  Flare-ups were noted to be severe, every other day, lasting hours, mostly, but sometimes lasting up to one week.  It was noted that he worked fulltime as a cable installer and missed about 8 days of work in the last year.  Difficulty bending over at work was noted, along with inability to install cable into attics without assistance.  It was noted that he was independent in daily activities and able to house and yard work.  He was noted to be able to drive up to 1.5 hours.  Poor sleep with frequent wakening due to back pain was reported.  Forward flexion of thoracolumbar spine was zero to 40 degrees, with pain beginning at 30 degrees.  Extension was 0 to 20 degrees with pain at the end of motion.  Although repetition of forward flexion three times was completed with some difficulty due to pain, no change in range of motion after repetition was reported.  No ankylosis was noted.  

The diagnosis was thoracolumbar spine factures status post surgical fusion with placed fixation instrumentation and residual degenerative dis disease, spondylosis, and disc bulging.  Neurologic evaluation was intact to touch and vibration.  Although complaints of radiation of pain to the right leg were noted, no electrodiagnostic evidence of right lower extremity focal neuropathy, plexopathy, or lumbosacral radiculopathy was reported.  No evidence of large fiber type peripheral polyneuropathy was noted.  Mild decrease to pinprick in bilateral toes was noted to be of unknown significance

Although a June 2014 VA treatment record reflects complaints of chronic low back pain and bilateral leg pain, a September 2014 record notes he ambulated well independently.  

Based on the evidence of record, and without the availability of a more recent examination, a higher initial rating is not warranted under the under the General Rating Formula for Diseases and Injuries of the Spine.  The December 2010 VA examination report shows flexion of the thoracolumbar spine was not limited to 30 degrees or less, even with consideration of the effects of painful motion and other factors, as the examiner indicated that limitation of motion was functionally limited to no less than 40 degrees.  A rating in excess of 20 percent is also not warranted as there is no evidence of favorable ankylosis of the entire thoracolumbar spine. 

Considering the claim under the Formula for Rating IVDS Based on Incapacitating Episodes, DC 5243, does not result in a higher evaluation.  A 40 percent rating under the Formula for Rating IVDS Based on Incapacitating Episodes requires evidence of incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  The Board notes that although the Veteran stated he had incapacitating episodes, there is no evidence of a requirement for bed rest prescribed by a physician; thus, the Board does not find that he has incapacitating episodes as defined for VA purposes in this DC.

To the extent there is involvement of the sacral joints, 38 C.F.R. § 4.66 directs that lumbosacral and sacroiliac joints are to be considered as one anatomical segment for rating purposes.  

Additionally, the Board finds that the evidence does not show associated objective neurologic abnormalities; thus, a separate rating is not warranted under Note 1 for this DC.

With respect to interference with employment, the 20 percent evaluation assigned contemplates impairment in earning capacity, including loss of time from exacerbations due to status post thoracolumbar spine posterior surgical fusion and residual degenerative disc disease, spondylosis, and disc bulging under DCs 5237-5243.  38 C.F.R. § 4.1 (2014).

The VA thoracolumbar spine opinion in December 2014 is to the effect that there had been no change since the July 2012 VA examination.  The evidence does not establish that a higher rating is warranted.  

The evidence shows that the Veteran's service-connected back disability results in symptoms of pain, limited motion, and without neurologic impairment of the lower extremities.  The Board finds that the rating criteria considered reasonably describe the Veteran's disability level and these symptoms.  The Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for the service-connected back disability is adequate, and referral for extraschedular consideration is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2014).  

Finally, it is noted that the Veteran is currently employed.  As there is no evidence of unemployability, the question of entitlement to a total disability rating based on individual unemployability (TDIU) is not raised.  Rice v. Shinseki, 22 Vet. App. 447 (2009). 

For the foregoing reasons, the Board finds that the claim for an initial rating in excess of 20 percent for service-connected back disability must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher initial rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

An initial disability rating in excess of 20 percent for status-post thoracolumbar spine posterior surgical fusion and residual degenerative disc disease, spondylosis, and disc bulge, is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


